COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-14-00091-CV


Consultants in Radiology, P.A.,            §    From the 141st District Court
Jason W. Skiles, D.O., David W.
Simonak, D.O., and Fossil Creek
Family Medical Center, P.A.                §    of Tarrant County (141-268032-13)

v.
                                           §    June 26, 2014
S.K. and C.K., Individually, and on
behalf of J.K., A.K., and R.K., Minor
Children                                   §    Opinion by Justice Dauphinot


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the order of the trial

court is affirmed.

      It is further ordered that Appellants Consultants in Radiology, P.A., Jason

W. Skiles, D.O., David W. Simonak, D.O., and Fossil Creek Family Medical

Center, P.A. shall jointly and severally pay all of the costs of this appeal, for

which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By _/s/ Lee Ann Dauphinot______________
                                           Justice Lee Ann Dauphinot